Title: From Alexander Hamilton to William Ellery, 27 September 1790
From: Hamilton, Alexander
To: Ellery, William


[New York, September 27, 1790. The dealer’s catalogue description of this letter reads: “Hamilton asserts that the duty on ships collected by the State of Rhode Island is illegal under the present form of federal government, and requests Ellery ‘to give some proper & respectful intimation of this to the Governor … that the collection may be discontinued;—as I should not wish to see any formal question made on the subject if it can be avoided.…’ Hamilton then writes that he has placed some ‘checks’ in a bill before the House of Representatives for the regulation of Coasters.” Letter not found.]
